Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 01/05/2022.
As per instant Amendment, claims 1, 2, 6-11 and 15 have been amended; claims 3-5 and 12-14 have been canceled.
Claims 1, 2, 6-11 and 15 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mrs. Chai Yun Chou (Reg. No. 75,756) on January 24th, 2022.  During the telephone conference, Mrs. Chai has agreed and authorized the Examiner to amend claims 11 and 15. 
CLAIMS
Replacing claims 11 and 15 as following:
further comprising: 
storing in a storage module stored in the non-transitory memory of the background device, 
encrypting using an encryption module stored in the non-transitory memory of the background device, and output the key data to be burned.
15. (Currently Amended) The key burning method as claimed in claim 7, further comprising: using the trusted application module stored in the microprocessor to write[[s]] the original key data into the secure storage area by calling a file system interface of the secure operating system.
Foreign Priority
The present application claims priority to and is a national phase of Ser. No. PCT/CN2018/113145 filed October 31, 2018, which claims priority to and the benefit of Chinese Patent Application No. 201711340481.0 filed December 14, 2017.
Response to Arguments
 The objection to the abstract and claims 1 and 7 are withdrawn as the abstract and claims have been amended.
The rejections of claims 2-6 and 7-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn as the claims have been amended.
The previous rejection of claims 1 and 7 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
 Claims 1, 2, 6-11 and 15 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 2, 6-11 and 15, the closest prior arts, Surdu (US 2018/0032733), in view of Isozaki (US 2014/0123320), in view of Adams (2009/0313705), in view of Kim (US 2014/0245013), in view of Chen (US 2021/0359861) and further in view of Gupta (US 2017/0091458), alone or in combination fails to anticipate or render obvious the claim invention.  
Surdu (prior art of record) discloses a trusted switching mechanism, only one OS is active at any time yet switching between OS's occurs quickly by user action, without need to save open data and/or close the active OS, and/or reboot the inactive OS, yet on activation, the previously inactive OS resumes back where it was left off and no OS rebooting is required and The TrustZone monitor runs in a hardware protected domain called the "Secure World" while the OS runs in "Normal World”- See the abstract, par. 0015, 0017 and 0030 of Surdu.
See the abstract,  par. 0002-0006, 0043 and 0064 of Isozaki.
Adams (prior art of record) discloses generally to decryption of electronic messages and certificates and, more specifically, to security measures for countering unauthorized decryption and receiving, in return, either an indication of successful decryption and a decrypted message or an indication of a failure to decrypt the encrypted session key- See the abstract and par. 0037 of Adams.
Kim (prior art) discloses a method for interworking between a secure domain and a normal domain and a recording medium recording the same, and more particularly, to a method for interworking between a secure domain and a normal domain and a recording medium recording the same, which process some procedures during execution of a normal application installed in the normal domain by interworking with a trusted application installed in the secure domain - See par. 0002 of Kim.
Chen (prior art) discloses starting the normal operating system after the hardware equipment is started; acquiring the signature-encrypted microcode file and outputting the signature-encrypted microcode file and a switching signal by the normal operating system; receiving the switching signal and starting the monitor mode by the microprocessor to start the secure operating system - See par. 0006 of Chen.
See the abstract and par. 0001 of Gupta.
However, none of Surdu, Isozaki, Adams, Kim, Chen and Gupta teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1 and 7.  For example, none of the cited prior art teaches or suggest the steps of starting the normal operating system, after the terminal device is enabled, outputs a switching signal and the key data to be burned, the microprocessor receives the switching signal in a monitor mode and is switched to the secure operating system from the normal operating system, the secure operating system receives the key data to be burned and decrypt the data to be burned according to preset key data, and if a decryption operation is successfully completed, the secure operating system will acquire the corresponding original key data and write the original key data into a secure storage area of the secure operating system, and will output a prompt message informing a user of a unsuccessful decryption if the decryption operation fails.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
 are directly or indirectly dependent upon claims 1 and 7 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SANCHIT K SARKER/Examiner, Art Unit 2495